                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                                   NO. 5:07-CR-322-FL-1



  UNITED STATES OF AMERICA

      v.                                                     ORDER TO SEAL

  MCKINLEY SHONDELL JONES



       On motion of the Defendant, McKinley Shondell Jones, and for good cause shown, it is

hereby ORDERED that DE 104 be sealed until further notice by this Court.

       IT IS SO ORDERED.

       This _____        September
             9th day of ____________, 2019.


                                   _____________________________________________
                                   LOUISE WOOD FLANAGAN
                                   United States District Judge
